Title: To Thomas Jefferson from George Washington, [28 December 1793]
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Saturday Afternoon [28 Dec. 1793]

I have received with vexation the enclosure you have just sent me from the French Minister: and pray you to take the opinion of the Gentlemen upon the measure proper to be taken in this business. Every day, more and more discovers the intention of this Agent to perplex this Government, and to scatter thick and wide the Seeds of dissention. Yours always

Go: Washington

